Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Tony Chen, on September 10, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claim 1 has been amended to incorporate the limitations of claims 2 and 3.
* Claim 12 has been amended to incorporate the limitations of claims 13 and 14.
* canceling claims 2, 3, 13, 14.

	Please Rewrite the Claims as follow:

1.  (Currently amended) An apparatus, comprising: 
a memory to store packets; and 
a packet forwarding component operatively coupled to the memory, the packet forwarding component to: 
receive a packet from a client device via an ingress network interface, wherein the packet comprises a first medium access control (MAC) address indicating a default network access controller; 
identify a source MAC address of the packet, wherein the source MAC address indicates a second MAC address of the client device; 
identify a second network access controller based on the source MAC address and a network access controller (NAC) table, wherein the NAC table associates MAC address of client devices with MAC address of the plurality of network access controllers; 
update a destination MAC address to indicate a third MAC address of the second network access controller, wherein the second network access controller enforces network policies for a set of client devices that comprises the client device and wherein the set of client 
forward the packet to the second network access controller via an egress network interface[[.]] ;  wherein the packet forwarding component is further to: 
receive one or more authentication packets from the client device; 
determine user authentication information based on the one or more authentication packets; 
determine the MAC address of the client device based on the one or more authentication packets; and  
store first data indicating an association between the second MAC address, the user authentication information, and the third MAC address; and
wherein to identify the second network access controller the packet forwarding component is further to: 
access the first data; 
identify the third MAC address of the second network access controller based on the association of the third MAC address with one or more of the second MAC address or the user authentication information.


3. (Canceled).  

4. (Currently amended) The apparatus of claim [[2]] 1, wherein the packet forwarding component is further to: 
receive a second packet from a second client device via the ingress network interface, wherein the packet comprises the first medium access control (MAC) address; 
identify a second source MAC address of the packet, wherein the second source MAC address indicates a fourth MAC address of the second client device; 
identify the second network access controller based on the second source MAC address; update a second destination MAC address to indicate the third MAC address of the second network access controller; and 
forward the second packet to the second network access controller via the egress network interface.  

5. (Currently amended) The apparatus of claim [[2]] 1, wherein the authentication packets comprise Remote Authentication Dial-In User Service (RADIUS) packets.  

6. (Original) The apparatus of claim 1, wherein the packet forwarding component comprises the ingress network interface and the egress network interface.  

 
8. (Original) The apparatus of claim 1, wherein the packet forwarding component is located within a data center and wherein one or more of the default network access controller or the second network access controller are located within the data center.  

9. (Original) The apparatus of claim 1, wherein the apparatus comprises an access point and wherein one or more of the default network access controller or the second network access controller are located within a data center separate from the access point.
  
10. (Original) The apparatus of claim 9, wherein the access point comprises a consumer premise equipment.  

11. (Original) The apparatus of claim 1, wherein the apparatus comprises a load balancer, within a data center, for a plurality of network access controllers.  

12. (Currently amended) A method, comprising: 
receiving a packet from a client device via an ingress network interface, wherein the packet comprises a first medium access control (MAC) address indicating a default network access controller; 

 identifying a second network access controller based on the source MAC address and a network access controller (NAC) table, wherein the NAC table associates MAC address of client devices with MAC address of the plurality of network access controllers; 
updating, by a packet forwarding component, a destination MAC address to indicate a third MAC address of the second network access controller, wherein the second network access controller enforces network policies for a set of client devices that comprises the client device and wherein the set of client devices communicate with the default network access controller via one or more access point devices; [[and]] Application No. 15/905,655 
Page 4forwarding the packet to the second network access controller via an egress network interface[[.]] ;   
receiving one or more authentication packets from the client device; 
determining user authentication information based on the one or more authentication packets; 
determining the MAC address of the client device based on the one or more authentication packets; and 
storing first data indicating an association between the second MAC address, the user authentication information, and the third MAC address; 
accessing the first data; and 
identifying the third MAC address of the second network access controller based on the association of the third MAC address with one or more of the second MAC address or the user authentication information
13. (Canceled).  

14. (Canceled).  

15. (Currently amended) The method of claim [[13]] 12, further comprising: 
receiving a second packet from a second client device via the ingress network interface, wherein the packet comprises the first medium access control (MAC) address; 
identifying a second source MAC address of the packet, wherein the second source MAC address indicates a fourth MAC address of the second client device; 
identifying the second network access controller based on the second source MAC address; updating a second destination MAC address to indicate the third MAC address of the second network access controller; and 
forwarding the second packet to the second network access controller via the egress network interface.  

16. (Currently amended) The method of claim [[13]] 12, wherein the authentication packets comprise Remote Authentication Dial-In User Service (RADIUS) packets.  


 
18. (Original) The method of claim 12, wherein the packet forwarding component comprises an authentication bridge configured to communicate the authentication packets with an authentication server and comprises a protocol bridge configured to process the packet received from the client device.  

19. (Original) The method of claim 12, wherein the packet forwarding component is located within a data center and wherein one or more of the default network access controller or the second network access controller are located within the data center.  

20. (Original) The method of claim 12, wherein the packet forwarding component is located within an access point and wherein or more of the default network access controller or the second network access controller are located within a data center separate from the access point.  

21. (Original) The method of claim 12, wherein the access point comprises a consumer premise equipment.  

22. (Original) The method of claim 12, wherein the packet forwarding component comprises a load balancer for a plurality of network access controllers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.